                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case Nos. 15-cr-00541-SI-1
                                                                                                       18-cv-06223-SI
                                   8                    Plaintiff,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9              v.                                         MOTION UNDER 28 U.S.C. § 2255;
                                                                                             DENYING DEFENDANT’S MOTION
                                  10     JOHN CHING EN LEE,                                  TO AMEND § 2255 MOTION; AND
                                                                                             GRANTING DEFENDANT’S MOTION
                                  11                    Defendant.                           TO FILE REPLY BRIEF
                                  12                                                         Re: Dkt. Nos. 164, 165, 183, 188
Northern District of California
 United States District Court




                                  13

                                  14          Now before the Court are several motions filed by defendant John Ching En Lee, who was
                                  15   serving a term of federal probation and who is currently representing himself pro se. For the reasons
                                  16   set forth below, the Court DENIES Lee’s motion for relief under 28 U.S.C. § 2255 (Dkt. Nos. 164,
                                  17   165); DENIES Lee’s motion to amend his § 2255 motion (Dkt. No. 183); and GRANTS Lee’s
                                  18   motion for leave to file a reply brief (Dkt. 188). A certificate of appealability will not issue.
                                  19

                                  20                                   PROCEDURAL BACKGROUND
                                  21          In an indictment filed in November 2015, Lee was charged with two counts of making false
                                  22   statements to the government in violation of 18 U.S.C. § 1001(a), based upon statements he made
                                  23   in interviews with government agents on August 26, 2009, and October 10, 2013. Dkt. No. 42. On
                                  24   June 30, 2016, a jury found defendant guilty of both counts. Dkt. No. 123. Lee then moved for a
                                  25   judgment of acquittal under Federal Rule of Criminal Procedure 29 or a for a new trial under Rule
                                  26   33. On September 20, 2016, the Court denied Lee’s motion for judgment of acquittal or a new trial
                                  27   on Count One but granted his motion for judgment of acquittal on Count Two. Dkt. No. 144. On
                                  28   October 14, 2016, the Court sentenced Lee to two years of probation, with a special assessment of
                                   1   $100 and a fine of $500. Dkt. No. 154.

                                   2          Lee then filed a direct appeal with the United States Court of Appeals for the Ninth Circuit.

                                   3   On June 6, 2018, in an unpublished memorandum, the Ninth Circuit affirmed this Court’s denial of

                                   4   defendant’s motion for judgment of acquittal on Count One. Dkt. No. 163; see also United States

                                   5   v. Lee, 726 Fed. App’x 589 (9th Cir. 2018).

                                   6          On October 10, 2018, Lee filed in this Court a motion to vacate, set aside, or correct his

                                   7   sentence pursuant to 28 U.S.C. § 2255. Dkt. Nos. 164, 165. The government moved to dismiss

                                   8   Lee’s motion, arguing that the motion was not ripe because Lee was seeking review of the Ninth

                                   9   Circuit’s decision before the United States Supreme Court. Dkt. No. 171. This Court denied the

                                  10   government’s motion to dismiss but stayed briefing on the § 2255 motion pending the Supreme

                                  11   Court’s review of Lee’s petition for a writ of certiorari. Dkt. No. 173.

                                  12          After the Supreme Court denied Lee’s petition on February 19, 2019, see Dkt. No. 174,
Northern District of California
 United States District Court




                                  13   briefing on Lee’s § 2255 motion resumed. The government filed an opposition brief, attaching Lee’s

                                  14   opening brief in his direct appeal before the Ninth Circuit. Dkt. No. 179. Lee requested and received

                                  15   an extension of time to file his reply brief, making his reply due on May 29, 2019. Dkt. Nos. 181,

                                  16   182. On May 16, 2019, Lee filed a motion to amend his § 2255 motion, which the government

                                  17   opposed. Dkt. Nos. 183, 186. On May 24, 2019, Lee filed a request for extension of time to file his

                                  18   reply brief on the § 2255 motion. Dkt. No. 184. The Court vacated the reply deadline pending its

                                  19   ruling on the motion to amend. Dkt. No. 185. However, on June 20, 2019, Lee filed a motion

                                  20   requesting the Court’s leave to accept his reply brief to the § 2255 motion and attaching the proposed

                                  21   reply brief. Dkt. No. 188.1

                                  22

                                  23                                          LEGAL STANDARD

                                  24          A prisoner in custody under sentence of a federal court who wishes to attack collaterally the

                                  25   validity of his conviction or sentence must do so by filing a motion to vacate, set aside or correct

                                  26
                                  27
                                              1
                                               The Court GRANTS Lee’s request that the Court accept his reply brief to the § 2255 motion
                                       and deems as FILED the reply brief attached to Lee’s motion for leave to file a reply brief. See Dkt.
                                  28   No. 188. The Court has considered the reply brief in ruling on the pending motions decided in this
                                       Order.
                                                                                       2
                                   1   the sentence pursuant to 28 U.S.C. § 2255 in the court which imposed the sentence. 28 U.S.C.

                                   2   § 2255(a). Under 28 U.S.C. § 2255, the federal sentencing court is authorized to grant relief if it

                                   3   concludes that “the sentence was imposed in violation of the Constitution or laws of the United

                                   4   States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

                                   5   in excess of the maximum authorized by law, or is otherwise subject to collateral attack.” See Tripati

                                   6   v. Henman, 843 F.2d 1160, 1162 (9th Cir. 1988). If the court finds that relief is warranted under

                                   7   § 2255, it must “vacate and set the judgment aside” and then do one of four things: “discharge the

                                   8   prisoner or resentence him or grant a new trial or correct the sentence as may appear appropriate.”

                                   9   28 U.S.C. § 2255(b); United States v. Barron, 172 F.3d 1153, 1157 (9th Cir. 1999).

                                  10          Section 2255 requires that an evidentiary hearing be held unless the record conclusively

                                  11   reveals that the petitioner is not entitled to relief. See United States v. Mejia-Mesa, 153 F.3d 925,

                                  12   929 (9th Cir. 1998). “The petitioner need not detail his evidence, but must only make specific
Northern District of California
 United States District Court




                                  13   factual allegations which, if true, would entitle him to relief.” Id. (internal alteration and citations

                                  14   omitted). An evidentiary hearing need not be held where the petition, files, and record of the case

                                  15   conclusively show the petitioner is entitled to no relief. Id.; see also United States v. Howard, 381

                                  16   F.3d 873, 877-79 (9th Cir. 2004) (a claim for ineffectiveness based on counsel’s failure to address

                                  17   defendant’s incompetence to plead guilty required an evidentiary hearing where specific, credible

                                  18   evidence existed that defendant was under the influence of powerful narcotic drugs). The district

                                  19   court may deny a § 2255 motion without an evidentiary hearing only if the movant’s allegations,

                                  20   viewed against the record, either do not state a claim for relief or are so palpably incredible or

                                  21   patently frivolous as to warrant summary dismissal. See Mejia-Mesa, 153 F.3d at 931 (district court

                                  22   did not abuse discretion in denying evidentiary hearing on claims that failed to state a claim for

                                  23   relief under § 2255 as a matter of law).

                                  24

                                  25                                              DISCUSSION

                                  26          Lee currently stands convicted of Count One of the indictment, for a violation of 18 U.S.C.

                                  27   § 1001(a). That count charged Lee with “making false statements to representatives of the

                                  28   Department of Homeland Security about his involvement in providing funding to the owner of
                                                                                          3
                                   1   Crystal Massage Parlor [i.e., Lee’s wife], who was arrested for prostitution in relation to the Crystal

                                   2   Massage Parlor. The statements and representations were false because JOHN CHING EN LEE

                                   3   then and there knew that he had provided $30,000 to the owner to fund the Crystal Massage Parlor.”

                                   4   Dkt. No. 42 at 1-2.

                                   5          Prior to the start of trial, Lee’s counsel had proposed that the Court instruct the jury on

                                   6   “specific unanimity,” in the form of the following proposed instruction:

                                   7          In order for Mr. Lee to be found guilty on Count One, you all must agree that one or
                                              more of the following statements was materially false and made with Mr. Lee’s
                                   8          knowledge that both the statement was untrue and that his conduct was unlawful,
                                              with all of you unanimously agreeing as to which statement or statements so qualify.
                                   9          In other words, even if you all agree that Mr. Lee made at least one false statement,
                                              but all of you do not agree on which specific statement was false, the crime of Making
                                  10          a False Statement has not been proven beyond a reasonable doubt.
                                  11          [LIST STATEMENTS INTRODUCED AT TRIAL]
                                  12   Dkt. No. 106 at 43-44. The Court indicated in a subsequent Order that “[i]f the government charges
Northern District of California
 United States District Court




                                  13   more than one false statement in . . . Count One . . ., the Court will give a specific unanimity

                                  14   instruction. If the government charges one statement in each count, the Court finds that no separate

                                  15   unanimity instruction will be required.” Dkt. No. 113 at 6.

                                  16          During the course of trial, the parties reached an agreement on how to describe the false

                                  17   statements in the instructions. See Dkt. No. 137, Tr. at 501:2-15, 562:23-563:1. The parties

                                  18   submitted their agreement to the Court’s clerk and the final jury instruction on Count One read, in

                                  19   relevant part, “The statement charged in Count One is that Mr. Lee stated: ‘No’ to the question

                                  20   whether he gave his wife any money to fund her business.” Dkt. No. 121 at 36 (Jury Instr. No. 28).

                                  21

                                  22   I.     Section 2255 Motion

                                  23          In his § 2255 motion, Lee makes two interrelated arguments. First, he argues that his trial

                                  24   counsel provided ineffective assistance in violation of the Sixth Amendment “by stipulating in jury

                                  25   instructions the exact question asked by the agent and exact answer given by defendant.” Dkt. No.

                                  26   164 at 2.2 Second, Lee argues that the trial court violated his Sixth Amendment rights when it gave

                                  27

                                  28
                                              2
                                                 Because some of Lee’s briefs lack page numbers, citations in this Order to page numbers
                                       in his briefs refer to the page numbers provided by the Court’s Electronic Case Filing (ECF) system.
                                                                                         4
                                   1   the above jury instruction that contained the stipulation his lawyer entered.

                                   2

                                   3          A.      Ineffective Assistance of Counsel

                                   4          The Sixth Amendment to the United States Constitution guarantees not only assistance, but

                                   5   effective assistance, of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). The purpose

                                   6   of the right is to ensure a fair trial, and the benchmark for judging any claim of ineffectiveness is

                                   7   “whether counsel’s conduct so undermined the proper functioning of the adversarial process that

                                   8   the trial cannot be relied on as having produced a just result.” Id. To prevail on an ineffective

                                   9   assistance claim, a habeas petitioner must show that (1) counsel’s performance was “deficient,” i.e.,

                                  10   his “representation fell below an objective standard of reasonableness” under prevailing

                                  11   professional norms, id. at 687-88, and (2) prejudice flowed from counsel’s performance, i.e., that

                                  12   there is a reasonable probability that, but for counsel’s errors, the result of the proceedings would
Northern District of California
 United States District Court




                                  13   have been different. See id. at 691-94. “A reasonable probability is a probability sufficient to

                                  14   undermine confidence in the outcome.” Id. at 694.

                                  15          “Judicial scrutiny of counsel’s performance must be highly deferential.” Id. at 689. “[A]

                                  16   court must indulge a strong presumption that counsel’s conduct falls within the wide range of

                                  17   reasonable professional assistance; that is, the defendant must overcome the presumption that, under

                                  18   the circumstances, the challenged action ‘might be considered sound trial strategy.’” Id. (quoting

                                  19   Michel v. Louisiana, 350 U.S. 91, 101 (1955)). A difference of opinion as to trial tactics does not

                                  20   constitute denial of effective assistance, United States v. Mayo, 646 F.2d 369, 375 (9th Cir. 1981),

                                  21   and tactical decisions are not ineffective assistance simply because in retrospect better tactics are

                                  22   known to have been available. Bashor v. Risley, 730 F.2d 1228, 1241 (9th Cir. 1984). Tactical

                                  23   decisions of trial counsel deserve deference when: (1) counsel in fact bases trial conduct on strategic

                                  24   considerations; (2) counsel makes an informed decision based upon investigation; and (3) the

                                  25   decision appears reasonable under the circumstances. Sanders v. Ratelle, 21 F.3d 1446, 1456 (9th

                                  26   Cir. 1994).

                                  27          The Court finds that Lee’s claim for ineffective assistance of counsel fails because he cannot

                                  28   meet the first prong of the Strickland test; that is, he cannot show that his trial counsel’s stipulation
                                                                                          5
                                   1   to the statement contained in Jury Instruction No. 28 was deficient. Although Lee did not raise an

                                   2   ineffective assistance of counsel claim on direct appeal, he did litigate the issue at the heart of the

                                   3   claim, which is whether it was error for the Court to fail to give a specific unanimity instruction.

                                   4   The Ninth Circuit found that “a specific unanimity instruction was not required in this case. The

                                   5   general unanimity instruction was sufficient to charge the jury on the relevant case law as there was

                                   6   considerable evidence presented at trial to support the parties’ stipulation regarding the false

                                   7   statement Lee allegedly made.” Lee, 726 Fed. App’x at 590. Under these circumstances, where the

                                   8   Ninth Circuit has squarely ruled that the evidence at trial supported the stipulation, this Court simply

                                   9   cannot find that trial counsel’s decision to enter the stipulation was “deficient” under the definition

                                  10   in Strickland rather than simply a matter of trial tactics.

                                  11          Because Lee cannot meet the first prong of Strickland, the Court need not analyze whether

                                  12   Lee is able to meet the second prong regarding prejudice. Nevertheless, the Court notes that Lee’s
Northern District of California
 United States District Court




                                  13   argument on the prejudice prong amounts to little more than speculation that if the jury had received

                                  14   a specific unanimity instruction, then it would not have convicted him on Count One. See Dkt. No.

                                  15   164 at 3 (arguing that “[t]he error was prejudicial because uncertainty defeats an 18 USC 1001

                                  16   conviction. US v. Jiang, 476 F.3d 1026, 1029 (9th Cir. 2007)”); Dkt. No. 188 at 12 (“Defendant

                                  17   suffered prejudice[] because he was wrongfully convicted as a result of the faulty jury instruction.”).

                                  18
                                  19          B.      Jury Instruction

                                  20          Lee also argues that this Court “violated defendant’s 6th Amendment rights by agreeing with

                                  21   an erroneous jury instruction” based upon the stipulation entered by his attorney. Dkt. No. 164 at

                                  22   3. Lee argues that this was error because, by accepting an instruction with the stipulation, the Court

                                  23   “wrongfully resolved the 8 different versions of that question [asked by the agent] into 1 clear

                                  24   statement.” Id. In opposition, the government argues that the Ninth Circuit rejected Lee’s

                                  25   contention on his direct appeal, and that “it is improper to use a petition under Section 2255 to re-

                                  26   litigate that same issue, in the guise of an ineffective assistance claim or a claim of other error.”

                                  27   Dkt. No. 179 at 10.

                                  28          Section 2255 may not be used as a chance at a second appeal. United States v. Berry, 624
                                                                                           6
                                   1   F.3d 1031, 1038 (9th Cir. 2010) (citing United States v. Addonizio, 442 U.S. 178, 184 (1979)).

                                   2   Claims presented and rejected on direct appeal may not be litigated again in a § 2255 motion. See

                                   3   United States v. Scrivner, 189 F.3d 825, 828 (9th Cir. 1999). Moreover, “[u]nder the law of the case

                                   4   doctrine, a court will generally refuse to reconsider an issue that has already been decided by the

                                   5   same court or a higher court in the same case.” Gonzalez v. Arizona, 677 F.3d 383, 389 n.4 (9th

                                   6   Cir. 2012) (en banc) (citing Jeffries v. Wood, 114 F.3d 1484, 1488-89 (9th Cir. 1997) (en banc)).

                                   7          In Scrivner, after the defendant was convicted in a jury trial, he filed a direct appeal, arguing

                                   8   that the district court violated his Fifth Amendment rights when it admitted an affidavit into evidence

                                   9   in which he asserted his ownership over a gun that the government had seized during a search of his

                                  10   home. The Ninth Circuit rejected this argument, finding he had waived his right to invoke the Fifth

                                  11   Amendment in the civil proceeding over forfeiture of the gun. Scrivner, 189 F.3d at 827. The

                                  12   defendant then filed a petition for relief under 28 U.S.C. § 2255 with the district court, arguing that
Northern District of California
 United States District Court




                                  13   there had been a change in the law. The district court rejected his § 2255 motion, and the Ninth

                                  14   Circuit affirmed. The Ninth Circuit explained that the defendant had presented his Fifth Amendment

                                  15   claim in his direct appeal and that it had been denied on the merits. As such, “[t]hat decision is

                                  16   binding on our resolution of the case. See Odom v. United States, 455 F.2d 159, 160 (9th Cir. 1972)

                                  17   (‘The law in this circuit is clear that when a matter has been decided adversely on appeal from a

                                  18   conviction, it cannot be litigated again on a 2255 motion.’).” Id. at 828.

                                  19          The same is true here. Lee concedes that he raised the argument regarding the allegedly

                                  20   erroneous jury instruction on his direct appeal. See Dkt. No. 165 at 5. His opening brief at the Ninth

                                  21   Circuit also shows that he argued on appeal that “the district court erred because there is insufficient

                                  22   evidence to determine what was the exact statement that was uttered[,]” pointing to an alleged eight

                                  23   different versions of the question that the agents asked. See Dkt. No. 179-1 at 19. However, he now

                                  24   argues in his reply brief that this claim should not be barred because, according to Lee, “a court may

                                  25   depart from the law of the case if . . . the decision is clearly erroneous and its enforcement would

                                  26   work a manifest injustice.” Dkt. No. 188 at 17 (citing Gonzalez, 677 F.3d at 390 n.4). Lee provides

                                  27   no argument in support of his assertion that the Ninth Circuit’s decision was “clearly erroneous.”

                                  28   Rather, in his § 2255 motion and the reply brief, he simply restates the same arguments that the
                                                                                          7
                                   1   Ninth Circuit has already considered and rejected. He also raised these arguments in his post-trial

                                   2   motions before this Court, and this Court rejected them. See Dkt. No. 144 at 3 (“Defendant argues,

                                   3   in part, that his conviction on Count One cannot stand because the government ‘did not offer

                                   4   sufficient evidence to prove beyond a reasonable doubt the exchange that was false, i.e., the precise

                                   5   question asked and the answer that was false.’”). Because these issues were previously litigated and

                                   6   decided in this case, they are not proper grounds for a § 2255 motion. See Berry, 624 F.3d at 1038.3

                                   7   Nor does the Court find that the decisions already rendered were clearly erroneous such as to warrant

                                   8   departing from the law of the case. Accordingly, the Court DENIES Lee’s motion to vacate, set

                                   9   aside, or correct his sentence under 28 U.S.C. § 2255.

                                  10

                                  11   II.     Motion to Amend Section 2255 Motion

                                  12           In the motion requesting permission to amend his § 2255 motion, Lee states that in addition
Northern District of California
 United States District Court




                                  13   to the ineffective assistance of counsel claim raised in the original motion, he would like “to add 1

                                  14   additional claim, that is, insufficient evidence to prove he made a false statement . . . .” Dkt. No.

                                  15   183 at 1. He argues that the evidence at trial cannot support his conviction because “testimony by

                                  16   Agent John Henderson clearly shows the alleged funding question was never asked, and defendant

                                  17   never made a false denial.” Id. at 2. Citing to the transcript of the trial, he states that the two agents

                                  18   who testified gave testimony that contradicted each other, that “[t]he so-called funding question was

                                  19   nothing more than Agent John Henderson’s own characterization of income-sharing question

                                  20   posed by Agent Fuentes[,]” and that “[t]he government’s allegation that defendant made [a] false

                                  21   statement was actually Agent Henderson’s own Assumption/Speculation after hearing defendant’s

                                  22   response of not sharing money with [his] wife.” Id. at 3. Lee concedes that “the issue of false

                                  23   statement was raised and rejected on appeal at the 9th Circuit” but argues that because the evidence

                                  24
                                               3
                                  25              Lee raises one argument here that was arguably not raised on direct appeal, when he takes
                                       the position that the agents never asked him the funding question at all. However, this argument
                                  26   cannot be squared with the Ninth Circuit’s finding that “there was considerable evidence presented
                                       at trial to support the parties’ stipulation regarding the false statement Lee allegedly made.” See
                                  27   Lee, 726 Fed. App’x at 590. Moreover, arguments that should have been raised on direct appeal but
                                       that were not, such as this one, may not then form the basis for a § 2255 motion. See Torres v.
                                  28   United States, 469 F.2d 651, 652 (9th Cir. 1972) (per curiam) (citing Evans v. Mitchell, 458 F.2d
                                       993 (9th Cir. 1972)).
                                                                                           8
                                   1   he cites shows that the agents asked no funding question and Lee made no false denial, “the

                                   2   conviction was clearly erroneous and its enforcement will work a manifest injustice.” Id. at 5.

                                   3          The Civil Rule governing pleading amendments, Federal Rule of Civil Procedure 15, made

                                   4   applicable to habeas proceedings by 28 U.S.C. § 2242, Federal Rule of Civil Procedure 81(a)(4),

                                   5   and Habeas Corpus Rule 12, allows amendments with leave of court any time during a proceeding.

                                   6   Mayle v. Felix, 545 U.S. 644, 654-55 (2005) (citing Fed. R. Civ. P. 15(a)). There are several

                                   7   accepted reasons to deny leave to amend, including the presence of bad faith by the moving party,

                                   8   undue delay, prejudice to the non-moving party, futility of amendment, and previous amendments.

                                   9   See Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989); McGlinchy v. Shell

                                  10   Chem. Co., 845 F.2d 802, 809-10 (9th Cir. 1988). Leave may be denied if the proposed amendment

                                  11   is futile or would be subject to dismissal. See Saul v. United States, 928 F.2d 829, 843 (9th Cir.

                                  12   1991). “Futility of amendment can, by itself, justify the denial of a motion for leave to amend.”
Northern District of California
 United States District Court




                                  13   Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995).

                                  14          Here, the Court finds that the amendment to the § 2255 motion that Lee proposes would be

                                  15   futile. It does not substantially differ from the second grounds for error that he raises in his original

                                  16   § 2255 motion, which he argues more fully in his reply brief, and the Court would reject the

                                  17   amendment for the same reasons as stated above, that Lee already raised or could have raised these

                                  18   challenges on direct appeal. Accordingly, the Court DENIES Lee’s request to amend his § 2255

                                  19   motion.

                                  20          Lee also argues that he is entitled to an evidentiary hearing. A habeas petitioner may be

                                  21   entitled to an evidentiary hearing on a claim “if he alleges facts that, if proven, would entitle him to

                                  22   relief.” Tapia v. Roe, 189 F.3d 1052, 1056 (9th Cir. 1999) (regarding § 2254 motion); see also

                                  23   Mejia-Mesa, 153 F.3d at 929. The district court may deny a § 2255 motion without an evidentiary

                                  24   hearing only if the movant’s allegations, viewed against the record, either do not state a claim for

                                  25   relief or are so palpably incredible or patently frivolous as to warrant summary dismissal. See Mejia-

                                  26   Mesa, 153 F.3d at 931 (district court properly denied evidentiary hearing on claims that failed to

                                  27   state a claim for relief under § 2255 as a matter of law).

                                  28          The Court finds the claims Lee raises here fail as a matter of law, and thus no hearing is
                                                                                          9
                                   1   required to resolve a factual dispute. The request for an evidentiary hearing is DENIED.

                                   2

                                   3                                           CONCLUSION

                                   4          Lee has not made a substantial showing of the denial of a constitutional right, and

                                   5   accordingly the Court does not issue a certificate of appealability. See 28 U.S.C. § 2253(c)(2).

                                   6   Lee’s motion under 28 U.S.C. § 2255 is DENIED. Lee’s motion to amend his § 2255 motion is

                                   7   DENIED.

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: August 28, 2019

                                  11                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  12                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      10
